Citation Nr: 1339882	
Decision Date: 12/04/13    Archive Date: 12/18/13

DOCKET NO.  10-09 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial increased rating for pseudofolliculitis barbae, rated noncompensably disabling prior to October 3, 2011, and 30 percent disabling from October 3, 2011.

2.  Entitlement to an initial compensable rating for hallux valgus, right foot.

3.  Entitlement to an initial compensable rating for hallux valgus, left foot.

4.  Entitlement to an initial compensable rating for alopecia areata.  

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for hypercholesterolemia.

7.  Entitlement to service connection for anemia/iron deficiency.

8.  Entitlement to service connection for bilateral hearing loss.

9.  Entitlement to service connection for tinea pedis.

10.  Entitlement to service connection for epistaxis.

11.  Entitlement to service connection for a disability manifested by pins and needles in back of knees, to include as a qualifying chronic disability under 38 C.F.R. § 3.317 (2013). 

12.  Entitlement to service connection for a disability manifested by frequent colds/coughs, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

13.  Entitlement to service connection for a sleep disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

14.  Entitlement to service connection for a disability manifested by fatigue, including muscle pains/weakness, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

15.  Entitlement to service connection for a disability manifested by memory/reasoning/concentration/attention problems, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

16.  Entitlement to service connection for a disability manifested by headaches, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

17.  Entitlement to service connection for irritable bowel syndrome, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

18.  Entitlement to service connection for tinea versicolor, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

19.  Entitlement to a 10 percent rating for multiple noncompensable service-connected disabilities under 38 C.F.R. § 3.324.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to July 1993.

These matters come to the Board of Veterans' Appeals (Board) from a November 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted entitlement to service connection for pseudofolliculitis barbae, assigning a noncompensable rating; hallux valgus, right foot, assigning a noncompensable rating; hallux valgus, left foot, assigning a noncompensable rating; and, alopecia areata, assigning a noncompensable rating, all effective July 17, 2008; and, denied entitlement to service connection for hypertension; hypercholesterolemia; a disability manifested by nosebleeds and anemia/iron deficiency; bilateral hearing loss; tinea pedis; epistaxis; a disability manifested by pins and needles in back of knees; a disability manifested by frequent colds/coughs; a sleep disorder; a disability manifested by fatigue, including muscle pains/weakness; a disability manifested by memory/reasoning/concentration/attention problems; a disability manifested by headaches; irritable bowel syndrome; tinea versicolor; and, denied entitlement to a 10 percent disability rating for multiple noncompensable service-connected disabilities under 38 C.F.R. § 3.324.  A notice of disagreement was filed in December 2009, a statement of the case was issued in February 2010, and a substantive appeal was received in March 2010.

In a July 2012 rating decision, the RO assigned a 30 percent disability rating to pseudofolliculitis barbae, effective October 3, 2011.  Although an increased rating was granted, the issue remained in appellate status, as the maximum schedular rating was not assigned.  AB v. Brown, 6 Vet. App. 35 (1993). 

The Veteran testified at a Board hearing before the undersigned in May 2013; the transcript is of record.

The issues of entitlement to service connection for bilateral hearing loss, anemia/iron deficiency, tinea pedis, epistaxis, disability manifested by pins and needles in back of knees, sleep disorder, disability manifested by fatigue including muscle pains/weakness, disability manifested by headaches, irritable bowel syndrome, tinea versicolor; entitlement to compensable ratings for hallux valgus, right foot and left foot; and, entitlement to a 10 percent rating for multiple noncompensable service-connected disabilities pursuant to § 3.324 are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any further action is required on his part.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from August 1989 to July 1993.

2.  On May 16, 2013, at the Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of entitlement to an initial increased rating for pseudofolliculitis barbae.  

3.  The record fails to show a current hypertension disability.
4.  Hypercholesterolemia is a laboratory finding and not a chronic disability for VA compensation purposes.

5.  A disability manifested by memory/reasoning/concentration/attention problems has not been shown; signs or symptoms of a chronic qualifying disability, such as neurological signs or symptoms or neuropsychological signs or symptoms have also not been shown.  

6.  A disability manifested by frequent colds and cough has not been shown; signs or symptoms of a chronic qualifying disability, such as signs or symptoms involving the upper or lower respiratory system have also not been shown.  

7.  The Veteran's hair loss throughout the appeal period is confined to his head, scalp, and nape of neck without any evidence, lay or otherwise, of hair loss of the whole body.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of entitlement to an initial increased rating for pseudofolliculitis barbae by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for entitlement to service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

3.  Hypercholesterolemia is not disease, disability, or injury for which applicable law permits the award of service connection.  38 U.S.C.A. §§ 1101, 1110, 1131, 1701(1) (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

4.  The criteria for entitlement to service connection for a disability manifested by memory/reasoning/concentration/attention problems have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2013).

5.  The criteria for entitlement to service connection for a disability manifested by frequent colds and cough have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2013).

6.  The criteria for a compensable evaluation for alopecia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7831 (2013).


DISMISSAL

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, at the May 2013 Board hearing, the Veteran withdrew the appeal of the issue of entitlement to an initial increased rating for pseudofolliculitis barbae and, hence, there remain no allegations of errors of fact or law for appellate consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction to review the issue of entitlement to an initial increased rating for pseudofolliculitis barbae and this issue is dismissed.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent letters in August 2008, November 2008, and July 2009 that provided information as to what evidence was required to substantiate the claims of service connection and of the division of responsibilities between VA and a claimant in developing an appeal.  The letters also explained what type of information and evidence was needed to establish a disability rating and effective date.  

The Veteran's alopecia claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.  

In light of the above, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims (Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As hypercholesterolemia is not a disability and the record contains no evidence suggesting current hypertension disability, examinations are not necessary, even under the low threshold of McLendon.

The Veteran was afforded an October 2009 VA examination pertaining to a disability manifested by memory/reasoning/concentration/attention problems and a disability manifested by frequent colds/cough, which will be discussed below.

The Veteran was afforded VA examinations pertaining to alopecia in April 2009 and October 2011, which will be discussed below.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a May 2013 hearing before the undersigned.  There are also multiple lay statements of record from friends and family members.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims discussed on the merits herein below.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 
Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements, in the case of a listed chronic disease, is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  This means of service connection is only available for claims predicated on chronic diseases as set forth under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge. See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

Hypertension

The Veteran has claimed entitlement to service connection for hypertension; however, service treatment records and post-service medical records do not reflect a diagnosis of hypertension, or high blood pressure readings suggestive of such disorder.  At the Board hearing, the Veteran testified that hypertension was diagnosed in or about 2005 or 2006.  T. at 12.

A February 2006 VA outpatient treatment record reflects an assessment of pre-hypertension based on one elevated blood pressure reading; no formal hypertension diagnosis was rendered.  The examiner discussed with the Veteran the benefits of a low sodium diet and an exercise program.  Subsequent reports reflect normal blood pressure readings.

An October 2011 VA examination report pertaining to the feet reflects a medical history including elevated blood pressure reading, without a diagnosis of hypertension.  

VA outpatient treatment records dated in November 2010 and November 2012 reflect that health risks, such as hypertension, were discussed; however, there is no diagnosis indicated.

At the Board hearing, the Veteran suggested that his private physician, Dr. Michael Isaac, had discussed hypertension with him or diagnosed hypertension.  T. at 12-13.  However, the records from Dr. Isaac do not reflect a diagnosis of hypertension.  Rather, Dr. Isaac noted a family history of hypertension.

While the evidence of record reflects that the Veteran may be at a risk for developing hypertension, such evidence does not reflect a current hypertension disability.

In the absence of proof of a current disability of hypertension, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer, 3 Vet. App. at 225.  In the absence of any competent evidence of hypertension, the Board must conclude the Veteran does not currently suffer from such disability.  Without competent evidence of a diagnosis of hypertension, the Board must deny the Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation). 

The Board has considered the Veteran's contention that he has hypertension due to service.  In this regard, he is competent to attest to symptomatology; however, he is not competent to diagnose hypertension, as this extends beyond mere lay-observable symptomatology and thus requires medical expertise.  As detailed above, medical providers have not diagnosed hypertension.  

Again, the medical records do not reflect a diagnosis of hypertension, rather just a risk of developing hypertension.  The Veteran's contentions are outweighed by the objective clinical findings and conclusions made by medical professionals.  The evidence is, accordingly, against a finding that there is a current diagnosis of hypertension.

Absent a showing of hypertension, service connection for such disability cannot be granted.  Thus, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim of service connection for hypertension must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).



Hypercholesterolemia

The Veteran reports that he has hypercholesterolemia, otherwise known as high blood cholesterol.  A March 2009 VA outpatient treatment record reflects a past medical history of dyslipidemia (abnormal concentration of lipids or lipoproteins in the blood).  An August 2012 private treatment record reflects a diagnosis of hyperlipidemia, unspecified.  

While acknowledging the findings consistent with high cholesterol, and the current diagnosis, elevated cholesterol is not recognized as a disability for VA benefits purposes.  See 38 U.S.C.A. §§ 101(16), 105(a), 1110; 38 C.F.R. § 3.303(c); see also 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (Diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities).  The term "disability" as used for VA purposes refers to impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability, thus in the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, an award of service connection for hypercholesterolemia is not warranted.

Disability manifested by memory/reasoning/concentration/attention problems 

A Persian Gulf veteran is defined as a veteran who served on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War.  See 38 U.S.C.A. § 1117(f); 38 C.F.R. § 3.317(d).  Service personnel records reflect that the Veteran had active service in the Persian Gulf from October 1, 1990 to April 15, 1991.

A "qualifying chronic disability" includes (a) undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  See 38 C.F.R. § 3.317(a)(2); see also 75 Fed. Reg. 61995-97 (2010). 

Under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for a Persian Gulf veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  Effective December 29, 2011, VA extended the presumptive period in 38 C.F.R. § 3.317(a)(1)(i) through December 31, 2016 (for qualifying chronic disabilities that become manifest to a degree of 10 percent or more after active duty in the Southwest Asia theater of operations).  See 76 Fed. Reg. 81834 -81836 (December 29, 2011).  Furthermore, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a),(b).

The term "objective indications of a qualifying chronic disability" include both "signs," in a medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  See 38 C.F.R. § 3.317(a)(3). 

Signs or symptoms that may be manifestations of undiagnosed illness or a chronic multi-symptom illness include the following:  fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  See 38 U.S.C.A. § 1117(g).

In July 2008, the Veteran filed a formal claim for compensation and claimed "undiagnosed symptoms," without providing further clarification.

In a December 2008 submission from his representative, the Veteran claimed "memory loss."  

In a lay statement from the Veteran's spouse, she claims that the Veteran "has problems remembering what we just discussed a few hours ago" which "has progressed since the war."  See statement received in August 2009.  She indicated that he has problems with memory, reasoning concentration, and attention.

Service treatment and post-service private and VA medical records do not reflect any complaints or treatment related to memory, concentration or attention problems.

In October 2009, the Veteran underwent a VA examination.  With regard to problems with memory, concentration, reason and attention, the Veteran reported that these were complaints made to him mostly by his wife.  He does not particularly notice these problems and they do not bother him.  He reports that his wife says that he occasionally repeats things that he has said previously and that sometimes he does not remember things that she tells him.  He is employed as a code inspector for the city and does not report any problems with concentration, memory, reasoning or attention at work.  This claimed condition has not required any evaluation or treatment.  The examiner's found no evidence of memory, reasoning, concentration, or attention problems during the examination and no problems on the job.  

The Veteran did not provide testimony on this issue at his hearing before the undersigned.

The Board finds that the evidence of record does not support a finding of neurological signs or symptoms or neuropsychological signs or symptoms, such as memory loss, reasoning, concentration, or attention problems.  Medical records and examination reports do not reflect any neurological or psychiatric diagnoses, and medical records and examination reports do not reflect any signs or symptoms that could be attributed to an undiagnosed illness.  

As there are no objective indications of a chronic qualifying disability, there is no basis for granting service connection for a disability manifested by memory, reasoning, concentration, and attention problems.

In the absence of proof of a chronic disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer, 3 Vet. App. at 225.  In the absence of any competent evidence of a chronic disability manifested by memory/reasoning/concentration/attention problems, the Board must conclude the Veteran does not currently suffer from such disability nor does he show signs and symptoms indicative of an undiagnosed disability.  

As detailed above, while the Veteran has not made any specific assertions that he suffers from problems related to memory, reasoning, concentration, and attention, his spouse has asserted that he has these problems.  While she is competent to attest to her observations, she is not competent to diagnose a disability, as she does not have the requisite medical expertise to relate any current problems to service.  As noted, medical providers have not diagnosed a disability nor have they indicated that he has signs and symptoms of a qualified chronic disability.  

Thus, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim of service connection for a disability manifested by memory/reasoning/concentration/attention problems must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Disability manifested by frequent colds/cough

The Veteran is claiming entitlement to service connection for a disability manifested by frequent colds or cough pursuant to 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317(a),(b).

In July 2008, the Veteran filed a formal claim for compensation and claimed "undiagnosed symptoms" without providing further clarification.

In a December 2008 submission from his representative, the Veteran claimed "frequent coughs/colds."  

In a lay statement from the Veteran's sister-in-law, A.R.T., she reported that the Veteran has had a lot of colds and he tends to have a nagging cough whether he has a cold or not.  

Service treatment records and post-service private and VA medical records do not reflect any complaints or treatment related to frequent colds or cough.

In October 2009, the Veteran underwent a VA examination.  With regard to the claim for frequent colds and cough, he denied a history of smoking cigarettes.  He reported one to two colds per year.  His last cold was in January or February 2009.  He did not have symptoms of chronic allergic rhinitis or sinusitis.  He had no complaints at the time of the examination and took no medications for this condition.  The examiner found that the Veteran did not experience frequent coughs and colds.  It was noted that the Veteran's last cold was 8 months earlier and that he did not average more than one or two colds a year, which was noted to be normal for the general population. 

The Veteran did not provide testimony on this issue at the Board hearing.

The Board finds that the evidence of record does not support a finding of signs or symptoms involving the upper or lower respiratory system, such as frequent colds or coughs  Medical records and examination reports do not reflect any respiratory diagnoses, and medical records and examination reports do not reflect any signs or symptoms that could be attributed to an undiagnosed illness.  

As there are no objective indications of a chronic qualifying disability, there is no basis for granting service connection for a disability manifested by frequent colds and coughs.

In the absence of proof of a chronic disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer, 3 Vet. App. at 225.  In the absence of any competent evidence of a chronic disability manifested by frequent colds and cough, the Board must conclude the Veteran does not currently suffer from such disability nor does he show signs and symptoms indicative of an undiagnosed disability.  

As discussed, while the Veteran has not made any specific assertions that he suffers from chronic colds and coughs, the Veteran's sister-in-law has asserted that he has a lot of colds or cough.  While she is competent to attest to her observations, she is not competent to diagnose a disability nor does she have the requisite medical expertise to relate any problems to service.  As detailed above, medical providers have not diagnosed a disability nor have they indicated that he has signs and symptoms of a qualified chronic disability.  

Thus, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim of service connection for a disability manifested by frequent colds and coughs must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Increased rating

The Board has reviewed all of the evidence in the claims file and Virtual VA.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

A noncompensable rating is currently in effect for alopecia.  Throughout the rating period on appeal, he has been assigned that evaluation under 38 C.F.R. § 4.118, Diagnostic Code 7831. 

Under Diagnostic Code 7831, alopecia areata which results in the loss of hair limited to the scalp and face is noncompensable.  Such a condition that results in a loss of all body hair is assigned a 10 percent evaluation.  See 38 C.F.R. § 4.118, Diagnostic Code 7831.

The Board finds that a compensable evaluation is not warranted for the service-connected alopecia.  The April 2009 VA examination reflects areas of flaky, dry skin on multiple areas of the scalp with normal hair growth seen.  There were a few 1/4 shaped patches of loss of hair in the occipital area.  The October 2011 VA examination report reflects that alopecia areata affected the nape of the neck and it effects less than 20 percent of the scalp.  The examiner noted that alopecia areata hair loss was limited to the scalp and face and nape of neck.  The evidence of record clearly demonstrates that the Veteran's hair loss in this case is confined to his scalp and nape of neck area.  While the Veteran's spouse asserted that alopecia affects his back (T. at 5), the medical records reflect that he has follicular eczema or tinea versicolor affecting the back, not alopecia.  In any event, loss of all body hair is not shown such as to warrant a compensable rating.  

Accordingly, the Veteran's alopecia does not warrant a compensable evaluation under the applicable rating criteria.  See 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7831.  Moreover, there are no other diagnostic codes for consideration.  In this regard, the October 2011 VA examiner found that the alopecia was not associated with any systemic manifestations.  

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is adequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected alopecia, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order. 

Finally, the Board has also considered whether a remand is necessary in order to determine whether the Veteran is entitled to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  In this case, the evidence of record does not indicate that the Veteran is currently unemployed due to his alopecia, nor does he assert at any point throughout the appeal period that he is currently unemployed due to this disability.  Since there is not any evidence of record that the Veteran's alopecia causes him to be unable to secure and follow substantially gainful employment, the Board finds that a remand for such an opinion is not required in this case.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to an initial increased rating for pseudofolliculitis barbae is dismissed.

Entitlement to service connection for hypercholesterolemia is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a disability manifested by memory/reasoning/concentration/attention problems is denied.

Entitlement to service connection for a disability manifested by frequent colds/cough is denied.

Entitlement to a compensable disability rating for alopecia is denied.


REMAND

Bilateral hearing loss

In March 2009, the Veteran was afforded a VA audiological examination.  Upon audiological testing, hearing was within normal limits in both ears.  See 38 C.F.R. § 3.385.  

In December 2012, the Veteran underwent an audiological evaluation with Dallas ENT Group.  Upon audiological testing, moderate hearing loss was diagnosed.

The Veteran asserts that he has hearing loss due to active service, specifically due to dealing with explosives as an engineer.  T. at 21.  He also testified that the audiologist who performed the audiological testing suggested to him that his hearing loss could be due to service.  T. at 23.  Such statement is not reflected in the December 2012 evaluation.  

The Veteran should be requested to submit a statement from the Dallas ENT audiologist discussing any relationship of his hearing loss to service.  

In light of the Veteran's contentions of noise exposure and a private finding of moderate hearing loss, the Veteran should be afforded a VA examination to assess the nature and etiology of his bilateral hearing loss.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Tinea pedis

An April 2008 VA outpatient treatment record reflects a diagnosis of onychogryphosis pertaining to the left foot, first digit nail, which was noted to be thick and hypertrophied and discolored.  

A June 2008 VA outpatient treatment record reflects a discolored hallux left nail and flaking epidermis.  The assessment was onychomycosis.

At the Board hearing, the Veteran testified that he suffered from a fungus of the feet during service and treated with a powder, such as Tinactin.  T. at 25-26.  Post-service he has treated with over-the-counter medication.  T. at 27.

Given the above, the Veteran should be afforded a VA examination to assess the nature and etiology of any skin disability affecting the feet.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Tinea versicolor

At the October 2009 VA examination, the Veteran reported folliculitis of the back of the neck, which has left some permanent bumps and an itching rash throughout his back.  The condition waxes and wanes and is worse in the summertime.  He applies an anti-itch cream about twice a week.  The examiner diagnosed tinea versicolor and folliculitis of the neck.  

A November 2009 VA outpatient dermatology treatment record reflects a history of pruritic eruption on the back.  He had treated this with camphor with mild improvement.  He had not been treated with anti-fungals or steroids.  The assessment was likely follicular eczema.  It was noted that if it worsened then it is likely that he may have a fungal infection such as tinea versicolor or tinea corporis.  

At the Board hearing, the Veteran testified that his skin symptoms on the back began during service.  T. at 30.  He testified that he experienced itchiness during service, and has experienced flare-ups following service.  T. at 30-31.

In light of the above, the Veteran should be afforded a VA examination to assess the nature and etiology of any skin disability affecting the back.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).



Disability manifested by pins and needles in back of knees

The Veteran has claimed entitlement to service connection for a disability manifested by pins and needles in the back of knees pursuant to 38 U.S.C.A. § 1117(a)(1).  At the October 2009 VA examination, he reported that in 1995 or 1996 he began having some mild, intermittent pins and needles sensation in the back of his knees.  This went on intermittently for several years and was not a particular problems.  Thereafter, the symptoms became worse and have now subsided to mild pins and needles sensation behind the knees about once a month lasting 10-15 seconds.  He denied seeking treatment.  The examiner's assessment was intermittent pins and needles sensation of the back of the knees.  The examiner stated that this condition is too rare and too brief in occurrence for any type of medical evaluation.  The examiner stated that the etiology is unknown.  

An August 2012 private treatment records reflects a notation of complaints related to the left knee but the entry is largely illegible and there does not appear to be any assessment.  

The Board finds that the Veteran should be afforded a VA examination to assess the nature and etiology of any disability affecting the knees.  

Epistaxis & anemia

At the October 2009 VA examination, the Veteran reported spontaneous epistaxis when he was in Saudi Arabia.  He denied seeking medical treatment.  Since then he will have nosebleeds occurring once or twice a week, though he may go as much as a month with no nosebleed at all.  He denied seeking post-service medical treatment.  On physical examination, the examiner noted no drainage or evidence of bleeding with regard to the nose.  The examiner did not make any specific assessment with regard to his claim of chronic nosebleeds.

A December 2012 private treatment record reflects the Veteran's report that he has experienced intermittent nosebleeds on the right side and that he had a nasal polyp removed from the right nostril four to five years prior.  The examiner diagnosed a deviated septum.  

At the Board hearing, the Veteran testified that while he was in Saudi Arabia during a hot day his nose would just start bleeding, and this continued to happen.  T. at 18.  He stated that a medic related it to being hot or getting acclimated to the heat.  Id.  He reported that since he has returned from Saudi Arabia his nosebleeds have worsened.  Id.  The Veteran reported that in 1998 or 1999 a cyst developed in his nose which was cauterized.  He believes that the nose bleeds caused the cyst.  T. at 19.  The Veteran also stated his belief that he has anemia secondary to nose bleeds.  T. at 20.  

Given the above, the Veteran should be afforded a VA examination to assess whether he has a chronic disability manifested by nosebleeds and whether has anemia due to service or due to a chronic disability manifested by nosebleeds.

Sleep disorder

As the Veteran communicated in an April 2007 VA outpatient treatment record, his wife had noticed that he had started snoring at night.  He did not report periods of apnea.  He denied daytime somnolence and denied sleep disturbance.  The Veteran declined referral to a sleep clinic.  

In October 2009, the Veteran underwent a VA examination.  He complained of difficulty sleeping for long periods of time since he left the Middle East.  He slept about 2 to 4 hours per night.  Occasionally, he had problems with daytime sleepiness, especially if he was up all night without sleeping.  He denied symptoms of anhedonia.  The examiner found that he had sleep difficulty, likely related to anxiety.

In August 2012, the Veteran underwent a private sleep study wherein obstructive sleep apnea, severe, was diagnosed.  

At the Board hearing, the Veteran's spouse testified that she noticed his snoring a year or two after he returned from Saudi Arabia.  T. at. 37.  The Veteran also testified that Dr. Murphy discussed with him that his reported symptoms of being tired and fatigued could be related to his symptoms in service.  T. at 36.  

The Veteran should be requested to submit a statement from Dr. Murphy discussing any relationship between his sleep apnea and active service.  

In light of the diagnosis of obstructive sleep apnea and the Veteran's lay contentions, the Veteran should be afforded a VA examination to assess the nature and etiology of his sleep apnea.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Fatigue with muscle weakness and pain

The Veteran has claimed entitlement to service connection for fatigue with muscle weakness and pain pursuant to 38 U.S.C.A. § 1117(a)(1).  At the October 2009 VA examination, he did not report any fatigue and the examiner found that he did not have excessive fatigue.  Such examination, however, did not address any muscle weakness or pain.

In a lay statement from the Veteran's spouse, she reported that the Veteran has "laid around the house for days because he could not move" and he would experience muscle pain and weakness.  See statement received in August 2009.  She stated that he has experienced these conditions intermittently.

The medical records do not provide any further clarification as to whether the Veteran has a disability manifested by fatigue with muscle weakness and pain.  

In light of the above, the Veteran should be afforded a VA examination to assess the nature and etiology of any fatigue with muscle weakness and pain.



Headaches

The Veteran has claimed entitlement to service connection for headaches pursuant to 38 U.S.C.A. § 1117(a)(1).

In October 2009, the Veteran underwent a VA examination.  He reported that he began to have headaches while in service.  In the last three years, the headaches had decreased in severity and rate of occurrence.  He treated these with over-the-counter medication.  He did not experience visual disturbances, nausea, or vomiting.  Upon physical examination, the examiner diagnosed cluster headaches that were not incapacitating.  The examiner, however, did not provide an etiological opinion with regard to any relationship to service.  Thus, remand is necessary to afford the Veteran another VA examination.  

Irritable bowel syndrome

The Veteran has claimed entitlement to irritable bowel syndrome pursuant to 38 U.S.C.A. § 1117(a)(1).

In October 2009, the Veteran underwent a VA examination.  He reported the onset of intermittent diarrhea in 1992 after returning from Saudi Arabia.  These episodes had been occurring about three times a year or once every four months and last about two days.  During this period of time he would have five to six bowel movements per day.  He would also have some lower abdominal discomfort and cramping.  He has had no visible bleeding and he denied any treatment.  Upon physical examination, the examiner diagnosed intermittent abdominal cramping and diarrhea, likely a mild, intermittent irritable bowel syndrome.  

The examiner, however, did not provide an etiological opinion with regard to any relationship to service.  Thus, remand is necessary to afford the Veteran another VA examination.  



Hallux valgus

The Veteran's hallux valgus, bilateral feet, have been rated noncompensably disabling.  Under Diagnostic Code 5280, a 10 percent disabling rating is warranted for unilateral hallux valgus, if severe, equivalent to amputation of the great toe or if operated upon with resection of the metatarsal head.  38 C.F.R. § 4.71a, Diagnostic Code 5280.

Diagnostic Code 5284 provides the rating criteria for rating foot injuries.  A moderate foot injury warrants a 10 percent disability evaluation.  A moderately severe foot injury warrants a 20 percent disability evaluation and a severe foot injury is assigned a 30 percent disability evaluation.  A 40 percent disability evaluation will be assigned for actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

Based on the October 2011 VA examination report, the Board is unable to determine whether a compensable rating is warranted pursuant to Diagnostic Codes 5280 and 5284.  

For instance, the examiner did not report whether there was any painful motion, edema, disturbed circulation, weakness, atrophy, heat, redness, or instability related to the bilateral hallux valgus.  

Moreover, a December 2012 private treatment record from Orthopedic Associates of Dallas reflects subjective complaints of pain and swelling at the end of the day, and the examiner noted that he had a healed Laspis type procedure but it had healed in some degree of plantar flexion that was causing overload of the metatarsal heads.  He was to return for reevaluation in January 2013.  

Therefore, Veteran should be afforded another VA examination to assess the nature and severity of his hallux valgus.  

It is also noted that the December 2012 treatment record refers to a follow-up of the right foot which suggests that the Veteran may have been seen at this medical provider prior to December 2012.  The RO/AMC should ensure that the entirety of the Veteran's treatment records have been obtained from Orthopedic Associates of Dallas and, otherwise, obtain updated treatment records dated from December 22, 2012.  

Entitlement to a 10 percent rating for multiple noncompensable service-connected disabilities under 38 C.F.R. § 3.324

The claim for a 10 percent rating due to multiple noncompensable disabilities under 38 C.F.R. § 3.324 is inextricably intertwined with the service connection and increased rating claims, and therefore, should be considered together.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).

On remand, updated VA outpatient treatment records should be obtained from the Dallas VA Medical Center (VAMC) from December 6, 2012.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he submit statements regarding the following:

(a)  a statement from the Dallas ENT audiologist discussing a relationship between his hearing loss and service;

(b) a statement from Dr. Shaun Murphy discussing a relationship between his sleep apnea and service.

Request that the Veteran complete an appropriate release (VA Form 21-4142) pertaining to Orthopedic Associates of Dallas, and request the Veteran's treatment records for the period prior to December 21, 2012, and from December 22, 2012.

If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

2.  Treatment records from the Dallas VAMC for the period from December 6, 2012 should be associated with the claims folder or Virtual VA.  

3.  Schedule the Veteran for a VA examination to assess whether he has hearing loss pursuant to 38 C.F.R. § 3.385 and to determine whether any hearing loss is related to service.

The claims file must be reviewed in conjunction with the examination.  The examiner should state the claims file was reviewed and a copy of this remand should be in the claims file.  

The examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that any hearing loss had its clinical onset during active service or is otherwise related to active service.

The examiner must provide reasons for the opinions.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

4.  Schedule the Veteran for a VA examination with a physician with appropriate expertise to assess the nature and etiology of his claimed skin disabilities affecting the feet and back.  

The claims file must be reviewed in conjunction with the examination.  The examiner should state the claims file was reviewed and a copy of this remand should be in the claims file.  

The examiner should respond to the following:

(a)  identify all skin/dermatological conditions associated with the feet, to include whether he has tinea pedis and/or onychomycosis;

(b)  state whether a skin disability of the feet, to include tinea pedis or onychomycosis, at least as likely as not (50 percent probability or more) had its onset in service or is otherwise related to service.

(c)  identify all skin/dermatological conditions associated with the back, to include whether he has follicular eczema or tinea versicolor;

(d)  state whether a skin disability of the back, to include follicular eczema or tinea versicolor, at least as likely as not (50 percent probability or more) had its onset in service or is otherwise related to service.

The examiner must provide reasons for the opinions.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

5.  Schedule the Veteran for a VA examination with a physician with appropriate expertise pertaining to his claimed disability manifested by pins and needles in back of knees.  

The claims folder, to include a copy of this remand, must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report must reflect that the claims folder was reviewed.  

All appropriate testing should be performed.  The examiner should respond to the following:

a)  Does the Veteran have any pertinent signs and symptoms of muscle pain or joint pain involving the knees, and, if applicable, state whether any such signs and symptoms be attributed to a known clinical diagnosis;

b)  For any disability of the knees manifested by muscle pain or joint pain, the examiner should indicate whether it is at least as likely as not (a 50% or higher degree of probability) that any such disability had its clinical onset during the Veteran's active service or is otherwise related to active service; 

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinions with the service treatment records, post-service medical evidence, and lay statements of the Veteran.  If the foregoing questions cannot be determined on a medical or scientific basis without resort to speculation, the examiner should clearly and specifically so specify in the examination report, with an explanation as to why this is so. 

6.  Schedule the Veteran for a VA examination with a physician with appropriate expertise to assess the nature and etiology of his claimed epistaxis and anemia.

The claims file must be reviewed in conjunction with the examination.  The examiner should state the claims file was reviewed and a copy of this remand should be in the claims file.  

The examiner should respond to the following:

(a)  state whether the Veteran has a disability manifested by chronic nosebleeds, to include epistaxis;

(b)  state whether a disability manifested by chronic nosebleeds at least as likely as not (50 percent probability or more) had its onset in service or is otherwise related to service.

(c)  state whether the Veteran has anemia;

(d)  state whether anemia at least as likely as not (50 percent probability or more) had its onset in service or is otherwise related to service;

(e)  state whether anemia is at least as likely as not (50 percent probability or more) proximately due to a disability manifested by chronic nosebleeds; and

(f)  state whether anemia at least as likely as not (50 percent probability or more) is aggravated (made permanently worse beyond the natural progression of the disease) by a disability manifested by chronic nosebleeds.  

The examiner must provide reasons for the opinions.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

7.  Schedule the Veteran for a VA examination with a physician with appropriate expertise to assess the etiology of his sleep apnea.  

The claims file must be reviewed in conjunction with the examination.  The examiner should state the claims file was reviewed and a copy of this remand should be in the claims file.  

The examiner should provide an opinion as to whether sleep apnea at least as likely as not (50 percent probability or more) had its onset in service or is otherwise related to service.

The examiner must provide reasons for the opinions.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

8.  Schedule the Veteran for a VA examination with a physician with appropriate expertise pertaining to his claimed disability manifested by fatigue with muscle pain and weakness.

The claims folder, to include a copy of this remand, must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report must reflect that the claims folder was reviewed.  

All appropriate testing should be performed.  The examiner should respond to the following:

a)  Does the Veteran have any pertinent signs and symptoms of fatigue, muscle pain, or joint pain involving any part of the body, and, if applicable, state whether such signs and symptoms be attributed to a known clinical diagnosis;

b)  For any disability manifested by fatigue with muscle pain and joint pain, the examiner should indicate whether it is at least as likely as not (a 50% or higher degree of probability) that any such disability had its clinical onset during the Veteran's active service or is otherwise related to active service.

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinions with the service treatment records, post-service medical evidence, and lay statements of the Veteran.  If the foregoing questions cannot be determined on a medical or scientific basis without resort to speculation, the examiner should clearly and specifically so specify in the examination report, with an explanation as to why this is so. 

9.  Schedule the Veteran for a VA examination with a physician with appropriate expertise pertaining to his claimed disability manifested by headaches.

The claims folder, to include a copy of this remand, must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report must reflect that the claims folder was reviewed.  

All appropriate testing should be performed.  The examiner should respond to the following:

a)  Does the Veteran have any pertinent signs and symptoms of headache, and, if applicable, state whether any such signs and symptoms be attributed to a known clinical diagnosis;

b)  For any disability manifested by headaches, the examiner should indicate whether it is at least as likely as not (a 50% or higher degree of probability) that any such disability had its clinical onset during the Veteran's active service or is otherwise related to the Veteran's active service.

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinions with the service treatment records, post-service medical evidence, and lay statements of the Veteran.  If the foregoing questions cannot be determined on a medical or scientific basis without resort to speculation, the examiner should clearly and specifically so specify in the examination report, with an explanation as to why this is so. 

10.  Schedule the Veteran for a VA examination with a physician with appropriate expertise pertaining to his claimed irritable bowel syndrome.

The claims folder, to include a copy of this remand, must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report must reflect that the claims folder was reviewed.  

All appropriate testing should be performed.  The examiner should respond to the following:

a)  Does the Veteran have any pertinent signs and symptoms of the gastrointestinal system, and, if applicable, state whether any such signs and symptoms be attributed to a known clinical diagnosis;

b)  For any disability affecting the gastrointestinal system, the examiner should indicate whether it is at least as likely as not (a 50% or higher degree of probability) that any such disability had its clinical onset during the Veteran's active service or is otherwise related to active service.

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinions with the service treatment records, post-service medical evidence, and lay statements of the Veteran.  If the foregoing questions cannot be determined on a medical or scientific basis without resort to speculation, the examiner should clearly and specifically so specify in the examination report, with an explanation as to why this is so. 

11.  The Veteran should be scheduled for a VA examination with a physician with appropriate expertise to assess hallux valgus, bilateral feet.  It is imperative that the claims file be made available to the examiner in connection with the examination.  

Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  

The examination report should comply with all AMIE protocols for rating foot disabilities.  

The examiner should comment on whether the Veteran's hallux is equivalent to amputation of the great toe or if he has undergone an operation which resulted in resection of the metatarsal head.

The examiner should comment on whether the Veteran has a foot disability that is moderate, moderately severe, or severe.  

The examiner should identify any objective evidence of pain or painful motion and attempt to assess the extent of any pain.  The examiner should comment on any edema, disturbed circulation, weakness, atropy, heat, redness, or instability related to his hallux valgus.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  

The examiner should comment on the symptoms associated with his hallux valgus, bilateral feet, and the symptoms associated with any other condition affecting the feet as a result of hallux valgus.  

12.  If any benefit sought on appeal remains denied or is not granted in full, issue a supplemental statement of the case.  The case should then be returned to the Board, if otherwise in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


